NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10249

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00248-WBS

 v.

GABRIEL CARACHEO,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Gabriel Caracheo appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand.

      Caracheo contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Davis, 825 F.3d 1014, 1019 n.6 (9th Cir. 2016) (en banc).

Because Caracheo was sentenced after the district court accepted the parties’

Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement, he is not eligible

for relief under section 3582(c)(2) unless “the district court’s decision to accept the

plea and impose the recommended sentence was based on the Guidelines.” Id. at

1027 (internal quotations omitted).

      The Supreme Court recently clarified that “a sentence imposed pursuant to a

Type-C agreement is ‘based on’ the defendant’s Guidelines range so long as that

range was part of the framework the district court relied on in imposing the

sentence or accepting the agreement.” Hughes v. United States, 138 S. Ct. 1765,

1775 (2018). The district court in this case did not have the benefit of Hughes

when it denied Caracheo’s motion; therefore, we vacate its order denying relief and

remand. On remand, the district court shall determine whether Caracheo is eligible

for a sentence reduction under Hughes and, if so, whether he should receive a

reduction in light of the 18 U.S.C. § 3553(a) sentencing factors. See Dillon v.

United States, 560 U.S. 817, 826 (2010).

      VACATED and REMANDED.




                                           2                                    17-10249